Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 9, 2014

                                       No. 04-14-00120-CV

                  IN THE INTEREST OF R.A.G.C., ET AL., CHILDREN,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-00860
                         Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
        On June 2, 2014, the parties filed a Joint Motion to Abate Appeal Pending Mediation and
Suspend All Deadlines. The motion is GRANTED. It is ORDERED that this appeal is
ABATED until July 7, 2014. All appellate deadlines are suspended until July 7, 2014. After that
time, appellant must file a motion to dismiss the appeal due to settlement, or if a settlement is not
reached, a motion to reinstate the appeal. TEX. R. APP. P. 42.1(a).




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court